The opinion of the court was delivered by
Lowrie, J.
We infer from the evidence, that Booth’s bid for the erection of the house had been accepted, and he was to get sureties for the faithful performance of the contract which he was about to enter into. He went home (to Covington, in the samo county) to get his sureties, and a paper was executed by the defendants under their several seals, authorizing him “ to place our names to a contract, &c., as security for the performance of said contract on his part.” He signed and sealed the contract for them as his sureties, and the action is in covenant; and it is objected, that he had no authority to seal. We think, however, that he had. The authority is under seal, and that is some evidence of it. A warrant of attorney under seal, for the present execution of a contract not under seal, is a simple waste of legal solemnities, that could hardly be intended. The authority is to place the defendants’ names to the contract; but this does not affect the completeness of the power invested by the warrant under seal, for that is only a form of expression of the authority to execute the instrument on their behalf. It is full power to execute it, as they could have done, if present.
The other point is without error.
Judgment reversed, and a new trial awarded.